Citation Nr: 0503875	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-24 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for epididymitis, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
December 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran's service-connected epididymitis is currently 
manifested by recurrent episodes of epididymo-orchitis 
approximately five times per year, which are treated with 
antibiotics for approximately 30 days and medication for 
pain.  His treatment is intermittent, not continuous.  The 
veteran does not require frequent hospitalization for his 
symptoms.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for the veteran's epididymitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7525 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Medical records from the Tennessee Department of Corrections 
show treatment of the veteran on numerous occasions from 
April 1985 to January 2002 for variously diagnosed episodes 
of testicular pain, including diagnoses of epididymitis and 
epididymo-orchitis.  The veteran was typically treated with 
antibiotics, ice, and pain medication.  The veteran wore a 
scrotal support.  He was also often placed on limited 
activity regarding work or physical activity including 
participation in sports.

On July 24, 2002, the veteran was treated as a VA outpatient 
for a complaint of left testicular swelling and tenderness 
since four days previously.  He had no discharge or dysuria.  
He reported a history of recurrent epididymitis, which was 
usually treated with antibiotics.  On examination, the 
veteran's left testicle and epididymis were tender.  There 
was slight swelling.  The examiner diagnosed epididymitis.  
He prescribed Cipro for 10 days and referred the veteran for 
a genitourinary consultation.

At an August 1, 2002, VA genitourinary consultation, the 
veteran complained of severe pain in his left testicle for 
the previous two weeks.  He reported having recurrent bouts 
of orchitis/epididymitis since an injury in 1984.  Pain was 
intermittent.  He wore a scrotal supporter.  He had no 
voiding complaints and no dysuria or hematuria.  The examiner 
diagnosed epididymitis and prescribed Motrin for pain and 
completion of a three-week course of Cipro.  An August 2002 
ultrasound examination of the veteran's scrotum was 
unremarkable.

In September 2002 the veteran was treated as a VA outpatient 
for a complaint of testicular pain since approximately three 
weeks previously.  Pain was intermittently severe.  He wore a 
scrotal supporter.  He had no voiding complaints and no 
dysuria or hematuria.  On examination, the veteran was 
acutely tender to palpation in the head of the left 
epididymis.  There was no swelling or erythema.  The examiner 
diagnosed epididymitis versus orchialgia.  He prescribed 
Cipro for 30 days, Motrin for pain, and sitz baths.

At an October 2002 VA genitourinary examination, the examiner 
examined the veteran and reviewed his VA medical records but 
did not review the veteran's claims folder.  The veteran had 
been employed since 1992 with a janitorial service.  He was 
in a supervisory position with building maintenance.  His 
position required much walking, standing, lifting, and 
climbing up ladders and some sitting.  He had intermittent 
spontaneous recurrence of testicular swelling since an injury 
in service.  His testicles were painful and tender.  He had 
required recurrent antibiotic coverage for the recurrent 
orchitis and epididymitis.  He was usually incapacitated for 
approximately 4 days until the antibiotics started becoming 
effective.  The symptoms recurred every 4 to 7 months.  
During a recently ended 10-year incarceration, the veteran 
had had frequent episodes of orchitis.  He was often placed 
on antibiotics.  He had numerous episodes treated with 
tetracycline and doxycycline.  He had received treatment by 
VA in July, August, and September 2002.  The veteran stated 
that he intermittently had spontaneous development of 
tenderness of his left scrotal area that increased to a 
painful sensation.  He had edema, increased temperature, and 
occasional erythema.  He had urinary frequency and hesitancy.  
He had occasional dysuria and rare hematuria.  The scrotum on 
the left had a throbbing, pinching sensation due to the 
edema.  There was no incontinence.  He had never required any 
type of surgical intervention.  There was no history of renal 
calculi, bladder stones, or nephritis.  He had not required 
any type of hospitalizations for urinary tract infection; 
however, he had been on antibiotics at least four times in 
the previous 12 months, three of which were noted in his VA 
medical records.  He had received no treatment for 
malignancy.  His most recent prostate specific antigen test, 
in 2001, was normal.  He had required urinary catheterization 
twice for difficulty passing his urine and to obtain a 
sterile urinary specimen.  He denied any weakness or 
anorexia.  He had not required any type of drainage 
procedures and no dietary modification.  The veteran was 
unable to identify any precipitating factors for his 
episodes.  Ice packs seemed helpful in alleviating his 
symptoms.  He wore a scrotal support on a daily basis.  He 
wore it 24 hours per day when the scrotal area was tender and 
edematous.  He denied any type of erectile dysfunction.  His 
sexual activity was restricted due to discomfort when his 
testicles were edematous and enlarged.  On examination, the 
veteran was not in any acute distress.  Both testicles were 
descended into the sac.  He had tenderness to the head of the 
epididymis region.  There was no edema and no erythema.  
There was no urethral discharge.  There was no inguinal 
lymphopathy or inguinal hernia.  The examiner diagnosed 
orchitis and epididymitis.  The veteran had been treated 
three times by VA and had required an extensive antibiotic 
called Cipro.  He had been provided a 3-week to 30-day supply 
on each occasion.  On each occasion, the veteran had been 
incapacitated for approximately four days.  These occurrences 
typically happened once every 4 to 7 months.  On a daily 
basis, the veteran wore a scrotal support.  The last 
ultrasound had been normal.

In March 2003 the veteran was treated as a VA outpatient for 
recurrent epididymitis/orchitis.  He had had recurrent flare-
ups since an injury in service.  He complained of left 
scrotal pain since two days previously.    He used ice and a 
scrotal support.  He denied any changes in his urinary 
stream, such as dysuria, frequency, or hematuria.  On 
examination, the left epididymis was very painful to 
palpation.  No swelling or erythema was noted.  The examiner 
diagnosed recurrent epididymitis.  She prescribed Cipro for 
30 days and ibuprofen.

In May 2003 the veteran was treated as a VA outpatient for a 
history of chronic orchitis versus orchialgia since 1984.  
Pain was intermittent.  The veteran wore a scrotal support 
for comfort.  He had no complaints of dysuria, hematuria, or 
other voiding difficulties.  He currently had sharp pain in 
his left testicle than was more severe than usual.  The 
veteran was adamant that he had epididymitis.  On 
examination, the left testicle was tender to palpation.  The 
examiner diagnosed orchialgia versus orchitis.  She 
prescribed Septra for 30 days, ibuprofen, and Sitz baths.

At an October 2003 decision review officer (DRO) conference 
at the RO, the veteran stated that his testicle swelled with 
activity.  He treated his symptoms with ice, antibiotics, and 
pain medication.  He had episodes of swelling approximately 
three times per year.  He had last been treated in February 
2003.  The episode had taken approximately three weeks to 
resolve.  He now took Cipro.  A tingling sensation 
precipitated flare-ups.  He had been employed as a plumber 
for approximately one year.  He received treatment at the VA 
facility in Memphis, Tennessee.  He had had an ultrasound and 
surgery had been discussed, but the veteran and his 
physicians preferred to continue treatment without surgery.  
He had had pain with intercourse approximately six times.  He 
had been hospitalized in 2001.  Pain was triggered by the 
strain of lifting more than 75 pounds, so he had made 
allowances on his job.  

In November 2003, the VA Medical Center (VAMC) in Memphis, 
Tennessee, reported to the RO that the veteran had not been 
hospitalized or treated for epididymitis at that facility in 
2001.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's claim was received on May 16, 2002.  In a July 
17, 2002 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Thereafter, in a rating decision dated 
in October 2002, the veteran's claim was decided.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO, dated on July 17, 
2002, complied with these requirements.

Additionally, the Board notes that the July 17, 2002 letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the July 17, 2002 letter requested a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and records from the 
Tennessee Department of Corrections have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The veteran was provided a VA examination in October 
2002.  Although the examiner did not review the veteran's 
claims folder at that time, the examiner did review the 
veteran's current VA medical records and elicit a complete 
history from the veteran.  The history taken from the veteran 
is consistent with the evidence contained in the claims 
folder.  The examination addresses the pertinent criteria for 
rating the veteran's disability and is adequate for rating 
purposes and includes an accurate and complete medical 
history.  See 38 C.F.R. § 3.326 (2004).  But cf. Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claim.  See 38 C.F.R. § 3.159(d) 
(2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2004).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The veteran's epididymitis is currently evaluated as 10 
percent disabling under Diagnostic Code 7525 for chronic 
epididymo-orchitis.  38 C.F.R. § 4.115b, Diagnostic Code 7525 
(2004).  Diagnostic Code 7525 provides that chronic 
epididymo-orchitis should be rated as urinary tract 
infections.  Id.  A 10 percent disability evaluation is 
assigned for urinary tract infections with long-term drug 
therapy, 1-2 hospitalizations per year, and/or requiring 
intermittent intensive management.  38 C.F.R. § 4.115a 
(2004).  For the next higher rating of 30 percent, there must 
be urinary tract infections with recurrent symptomatic 
infection requiring drainage, frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management.  Poor renal function is 
rated as renal dysfunction.

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected epididymitis 
is appropriately evaluated as 20 percent disabling under 
Diagnostic Code 7525.  The veteran has recurrent episodes of 
epididymo-orchitis approximately five times per year.  His 
symptoms are treated with antibiotics for approximately 30 
days and medication for pain.  His treatment is intermittent, 
not continuous.  The veteran does not require hospitalization 
more than one per year for his symptoms.  The veteran's level 
of disability more nearly approximates the criteria for a 10 
percent disability rating under Diagnostic Code 7525 than the 
criteria for a 30 percent disability rating.  See 38 C.F.R. 
§ 4.7 (2004).  There is no evidence that the veteran has 
required drainage, hospitalization more than two times per 
year, or continuous intensive management for his symptoms.  
Nor is there evidence of renal dysfunction.  Accordingly, the 
preponderance of the evidence is against a disability rating 
greater than 10 percent under Diagnostic Code 7525.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to urinary tract infections 
and other genitourinary disorders; however, the medical 
evidence reflects that those manifestations are not present 
in this case.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required more than one recent period of hospitalization 
for his service-connected epididymitis.  Although evidence of 
that hospitalization is not of record, the Board notes that 
the schedular rating criteria for the veteran's disability 
contemplates as many as two or more hospitalizations per 
year; therefore, a single hospitalization approximately three 
year ago would not constitute a manifestation of symptoms so 
unusual as to render impractical the schedular rating 
criteria providing ratings from noncompensable to 100 percent 
for genitourinary disabilities.

It is undisputed that the veteran's service-connected 
disability has an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2004).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased evaluation for epididymitis, 
currently evaluated as 10 percent disabling, is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


